           Case: 3:19-cr-00159-wmc Document #: 1 Filed: 11/06/19 Page 1 of 1



                                                                                         RE~IW_ED
                        IN THE UNITED ST ATES DISTRICT COURT

-                      FOR THE WESTERN DISTRICT OF ::-JS~~~ p I
                                                      ·,Tc..-E R OPF'E I-£~
    - -- - - -- - - - - -- - - - - - - - - - -~-'-==p-5-
                                                CLE'RK US 01 ST C()fJr- J
                                                                                     7.0l9 NOV -6 PM l,: 34


    UNITED STATES OF AMERICA      INDICTMENT                WO OF WI        ...

                 V.                               Case No.19          CR        15 9          V,MC
                                                           18 U.S.C. § 922(g)(l)
    JOSHUA REEDY,

                               Defendant.



    THE GRAND JURY CHARGES:

                                            COUNTl

          On or about August 16, 2019, in the Western District of Wisconsin, the defendant,

                                       JOSHUA REEDY,

    knowing he had previously been convicted of an offense punishable by a term of

    imprisonment exceeding one year, knowingly and unlawfully possessed in or affecting

    commerce a Taiyo Juki shotgun, said firearm having previously traveled in and affected

    interstate commerce.

                (In violation of Title 18, United States Code, Section 922(g)(l)).




    SCOTT C. BLADER
    United States Attorney
